Citation Nr: 1039602	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  05-36 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to a compensable rating for service-connected 
hearing loss of the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1964 to May 1966.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The appeal was remanded for additional development in 
February 2009.


FINDINGS OF FACT

1.  The Veteran has had Level VI and VII hearing loss in the 
right ear for the appeal period.

2.  The Veteran is noted to have entered active duty in August 
1964 with preexisting left ear hearing loss. 
 
3.  There is no competent evidence that the Veteran's preexisting 
left ear hearing loss was aggravated by service.


CONCLUSIONS OF LAW
 
1.  The criteria for a compensable disability rating for right 
ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 1160, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.383, 4.1-4.7, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2010).  




2.  The Veteran's left ear hearing loss was not incurred in or 
aggravated by her military service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101(3), 1110, 1111, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 
 
In correspondence dated in August 2004, August 2008, and December 
2008, the RO satisfied its duty to notify the Veteran under 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 
3.159(b) (2010).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  In the December 2008 letter, the RO also notified the 
Veteran of the process by which initial disability ratings and 
effective dates are established.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). 
 
For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. 
Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007). 
 
In this case, the Veteran was provided pertinent information in 
the above mentioned letters and other correspondence provided by 
the RO.  Specifically, VA informed the Veteran of the necessity 
of providing, on her own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
respective disability, and the effect that the worsening has on 
her employment and daily life.  The Veteran was informed that, 
should an increase in disability be found, a disability rating 
would be determined by applying the relevant diagnostic codes; 
she was also given examples of pertinent medical and lay evidence 
that she could submit to establish entitlement to increased 
compensation.
 
VA has done everything reasonably possible to assist the Veteran 
with respect to her claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 38 C.F.R. § 
3.159(c) (2010).  Service and VA treatment records have been 
associated with the claims file.  The Veteran has been medically 
evaluated in conjunction with her claim.  The examination report 
is fully adequate as it reflects consideration of the history of 
the disorder, and contains all findings and opinions necessary to 
evaluate the claim.  Thus, the duties to notify and assist have 
been met. 

Rating for Right Ear Hearing Loss

The Veteran was initially granted service connection for right 
ear hearing loss by a September 1995 rating decision, effective 
from March 1995.  The Veteran filed the claim from which this 
appeal stems in August 2004.

Disability ratings are based on the average impairment of earning 
capacity resulting from disability. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).  The 
determination of whether an increased evaluation is warranted is 
to be based on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information and 
lay and medical evidence that is of record.  When there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, the Board 
shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002).

The basis for evaluating defective hearing is the impairment of 
auditory acuity as measured by pure tone threshold averages, 
within the range of 1000 to 4000 Hertz and speech discrimination 
using the Maryland CNC word recognition test.  38 C.F.R. § 4.85.

Pure tone threshold averages are derived by dividing the sum of 
the pure tone thresholds at 1000, 2000, 3000, and 4000 by four.  
Id.  The pure tone threshold averages and the Maryland CNC test 
scores are given a numeric designation, which are then used to 
determine the current level of disability based upon a pre-
designated schedule.  Tables VI and VII in 38 C.F.R. § 4.85 
(2010).  Under these criteria, the assignment of a disability 
rating is a "mechanical" process of comparing the audiometric 
evaluation to the numeric designations in the rating schedule. 
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).

The Veteran was afforded a VA examination in October 2004.  
Puretone thresholds, in decibels, were as follows:

					HERTZ

500
1000
2000
3000
4000
RIGHT
45
50
50
75
70

The puretone threshold average was 61.25 dB.  Speech audiometry 
revealed speech recognition ability of 56 percent in the right 
ear.  This results in a roman numeral VII under Table VI.  Since 
the left ear is not service-connected, a roman numeral I is 
assigned for that ear.  Combined, this results in a rating of 0 
percent under Table VII. 38 C.F.R. § 4.85, Table VII (2010).

The Veteran was afforded another VA examination in April 2008.  
Puretone thresholds, in decibels, were as follows:

					HERTZ

500
1000
2000
3000
4000
RIGHT
50
45
55
65
64

The puretone threshold average was 57.5 dB.  Speech audiometry 
revealed speech recognition ability of 72 percent in the right 
ear. This results in a roman numeral V under Table VI.  

Since the left ear is not service-connected, a roman numeral I is 
assigned for that ear.  Combined, this results in a rating of 0 
percent under Table VII. 38 C.F.R. § 4.85, Table VII (2010).

The Board has considered the Veteran's statements regarding the 
severity of her hearing loss.  However, the Board finds that the 
most probative evidence concerning the level of severity of this 
disorder consists of the VA audiometric testing results of 
record.  As noted above, disability ratings for hearing 
impairment are to be derived by the mechanical application of the 
Rating Schedule to the numeric designations assigned based on 
audiometric evaluations.  There has been no variation in the 
severity of symptoms to warranted a staged rating.  Therefore, a 
compensable rating is not warranted on a schedular basis.

Finally, there is no evidence that the manifestations of the 
hearing loss are unusual or exceptional to demonstrate that the 
rating schedule is inadequate for determining the proper level of 
disability.  Therefore, the Board finds that the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

Accordingly, as the preponderance of the evidence is against the 
claim for an increased rating for right ear hearing loss, the 
"benefit of the doubt" rule is not for application, and the 
claim for service connection for left ear hearing loss must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Left Ear Hearing Loss

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2010).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2010). 
 
Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 
 
Moreover, disorders such as sensorineural hearing loss may also 
be presumed to have been incurred in service if shown to have 
manifested to a compensable degree within one year after the date 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010). 
 
In cases of pre-existing disorders and aggravation, a Veteran is 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that the disease or injury existed prior to service 
and that it was not aggravated by service.  VAOPGCPREC 3-2003 
(July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 116, 
123-30 (2003).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. § 
3.304(b) (2010). 

VA bears the burden to rebut the presumption of aggravation in 
service through a showing of clear and unmistakable evidence.  
Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991).  Such evidence includes 
medical facts and principles that may be considered to determine 
whether the increase is due to the natural progression of the 
condition. 
 
However, aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010). 
 
Additionally, temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993).  Thus, "a lasting worsening of the 
condition"-that is, a worsening that existed not only at the 
time of separation but one that still exists currently-is 
required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon 
v. Brown, 8 Vet. App. 529, 538 (1996).

As mentioned, the first requirement for any service-connection 
claim is the existence of a current disability.  Boyer, supra; 
Brammer, supra.  The threshold for normal hearing is from zero to 
20 decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
According to VA standards, impaired hearing will be considered a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent. 38 C.F.R. § 3.385.  The Veteran was afforded a VA 
examination in October 2004.  Results from the VA examination 
show current hearing loss of the left ear as it is defined by VA 
regulation, and therefore, the current disability requirement for 
service connection is satisfied.

With regards to the question of whether or not the Veteran's left 
ear hearing loss was noted upon entry into service, the Veteran's 
enlistment examination of August 1964 documents hearing loss for 
the left ear upon entry to service.  At the Veteran's entrance 
and separation examinations, hearing tests were conducted using 
American Standards Association (ASA) units.  The results must be 
converted to International Standards Organization (ISO) units in 
order to accurately evaluate the findings.  

On the audiological evaluation at entrance in August 1964, 
puretone thresholds, in decibels, after conversion, were as 
follows:

					HERTZ

500
1000
2000
3000
4000
LEFT
15
30
25
25
40

 
The fact that hearing loss pre-existed service is further 
supported by the opinion of an April 2009 VA examiner, who 
reviewed the Veteran's enlistment examination and noted that the 
examination recorded mild high-frequency hearing loss at both 
entrance and separation.  As such, the Veteran is not entitled to 
the presumption of soundness upon the start of active duty 
service since her pre-existing left ear hearing loss was noted 
during her August 1964 enlistment examination.  See 38 U.S.C.A. § 
1111; 38 C.F.R. 3.304(b).

It follows that, according to VAOPGCPREC 3-2003, the VA is not 
required to show that there was no aggravation of the Veteran's 
pre-existing hearing loss during service beyond its natural 
progression.  Rather, it is the Veteran's burden to show a 
chronic (meaning permanent) worsening of her pre-existing hearing 
loss during service.  In other words, she may only bring a claim 
for aggravation of this pre-existing condition.  Wagner, supra.  
As stated above, a preexisting injury or disease is considered as 
aggravated during service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Again, 
aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 
398, 402 (1995). 
 
As indicated above, it was noted that the Veteran had left ear 
hearing loss prior to entering into service at her enlistment 
examination of August 1964, which documents hearing loss for the 
left ear upon entry to service, and the Veteran's hearing loss 
was again reviewed at the time of her April 1966 discharge.

On the audiological evaluation at separation in April 1966, 
puretone thresholds, in decibels, after conversion, were as 
follows:

					HERTZ

500
1000
2000
3000
4000
LEFT
30
30
25

40
 
 
These records show that the Veteran had hearing loss in the left 
ear for VA purposes with ratings at 4000 Hertz of 40 at her 
enlistment and discharge examinations.  However, the enlistment 
and discharge examinations do not show that the Veteran's left 
ear hearing got worse during service.  The finding at 500Hz was 
slightly changed, but the readings at 1000, 2000, and 4000 Hz 
stayed exactly the same.
 
These records were reviewed at her April 2009 VA medical 
examination, where a VA medical examiner concluded that the 
Veteran's left ear hearing loss was normal at all Hertz except at 
4000 Hz, which was the same at discharge as at entrance.  The VA 
examiner concluded that the Veteran's left ear hearing loss was 
not permanently aggravated during service.  Considering this 
medical evidence regarding the Veteran's left ear hearing loss 
disability prior to, during, and subsequent to her service, there 
was no discernable increase in the severity of her left ear 
hearing loss within the meaning of 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306(a).  Simply stated, the competent evidence of 
record show the Veteran's pre-existing left ear hearing loss did 
not permanently worsen beyond its normal progression during her 
active duty service.  Absent any evidence of an increase, the 
presumption of aggravation does not apply. 
 
The Veteran has reported that she has had difficulty hearing for 
many years, and is competent to report her symptoms.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  However, she has not 
contended and there is no evidence that she was exposed to 
acoustic trauma in service.  Service records show she was a 
typist.  As such, acoustic trauma in service cannot be conceded.

Furthermore, the Veteran is not competent to state that her left 
ear hearing loss worsened due to military service.  Her testimony 
alone, without the support of a medical opinion as to diagnosis 
and causation, is not sufficient evidence to grant her claim.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994), Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As such, the 
assertions that the Veteran's service caused her hearing in her 
left ear to get worse are outweighed by the medical evidence of 
record which clearly shows that there was no permanent increase 
in the severity of left ear hearing loss during or as a result of 
her active military service.  Therefore, the Veteran's lay 
testimony is outweighed by the medical evidence of record. 

There is no evidence of aggravation of the Veteran's left ear 
hearing loss within one year of her service, and the Veteran is 
not entitled to application of the presumptive provisions.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 
 
Accordingly, as the preponderance of the evidence is against 
service connection for left ear hearing loss, on the basis of 
aggravation of a pre-existing condition during service, the 
"benefit of the doubt" rule is not for application, and the 
claim for service connection for left ear hearing loss must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

 








	(CONTINUED ON NEXT PAGE)




ORDER

The appeal for a compensable rating for right ear hearing loss is 
denied.

The appeal for service connection for left ear hearing loss is 
denied.



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


